DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-16, 18, and 19 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over 
The following table provides a mapping between the claims of the instant application and the claims of its parent patent with regards to the anticipatory-type nonstatutory double patenting rejections:
16/739,191
10,585,773
(Claim) 1
(Claims) 1, 9, and 16
2
2, 10, and 17
3
3, 11, and 18
4
4, 12, and 19
5
5, 13, and 20
6
6 and 14
7
7 and 15
8
8
9

10
9, 1, and 16
11
10, 2, and 17
12
11, 3, and 18
13
12, 4, and 19
14
13, 5, and 20
15
14 and 6

15 and 7
17

18
16, 1, and 9
19
17, 2, and 10
20




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the variables" in page 36/43.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the variables" in page 39/43.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 10 recites a computer program product comprising, in part, a ‘computer-readable storage device.’  The specification of the instant is silent as to whether or not a computer-readable storage device excludes non-statutory components.
Although ¶ 0073-0074 of the specification recite that a computer readable storage medium is distinguished as being statutory over a computer readable signal medium, a computer readable storage medium is not what’s claimed.  As such, this recitation does not exclude the claimed computer-readable storage device from being a signal (e.g. a software program or module).  Thus, the broadest, reasonable interpretation of a ‘computer-readable storage device’ in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101 (see MPEP 2106.03(I)).
Accordingly, Claim 10 fails to recite statutory subject matter under 35 U.S.C. 101. Claims 11-17 depend on and do not cure the deficiencies of Claim 10; therefore, Claims 11-17 are also directed to non-statutory subject matter.
The Examiner suggests amending Claim 10 to recite:
non-transitory computer-readable storage medium; and
a computer-readable program code stored in the computer-readable storage medium,…”


Allowable Subject Matter
Claims 1 and 18 would be allowable if rewritten or amended to overcome the rejections under Double Patenting set forth in this Office action.

Claim 10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and Double Patenting set forth in this Office action.

Claims 2-8 and 19 would be allowable if rewritten to overcome the rejections under Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 11-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9 and 20 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 10, and 18 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…computing, by the processor, a probability of life expectancy for the plurality of the hardware components and the plurality of the software components based on the first and second qualitative values.”
Claims 10 and 18: “…computing a probability of life expectancy for the plurality of the hardware components and the plurality of the software components based on the first and second qualitative values.”


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114